COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00084-CV


William D. Layton                          §    From the 141st District Court

                                           §
v.                                              of Tarrant County (141-265436-13)
                                           §
City of Fort Worth, City of Fort Worth          December 11, 2014
Employees' Retirement Fund, and            §
Board of City of Forth Worth
Employees' Retirement Fund                 §    Opinion by Justice Meier

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant William D. Layton shall pay all costs of

this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Bill Meier
                                           Justice Bill Meier